Exhibit 10.10

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT is made as of this 17th day of December, 2002, between SUN
BANCORP, INC. (“Corporation”), a Pennsylvania business corporation having a
place of business at 2-16 South Market Street, Selinsgrove, Pennsylvania 17870,
SUN BANK (“Bank”), a Pennsylvania chartered banking institution having a place
of business at 2-16 South Market Street, Selinsgrove, Pennsylvania 17870, BANK
CAPITAL SERVICES CORPORATION (“Services Corporation”), a Pennsylvania business
corporation having a place of business at 1853 Highway 315, Pittston,
Pennsylvania 18640, and CAROL PHILLIPS, (“Executive”), an individual,
(collectively, the “Parties” and, individually, sometimes a “Party”).

 

WHEREAS, Corporation is a registered bank holding company;

 

WHEREAS, Corporation and Services Corporation have executed an agreement for
Corporation to acquire Services Corporation;

 

WHEREAS, Services Corporation will be a subsidiary of Corporation or Bank;

 

WHEREAS, any reference solely to Corporation in this Agreement shall mean
Corporation, Bank or Services Corporation;

 

WHEREAS, Corporation, Bank and Services Corporation desire to employ Executive
to serve in the capacity of Chief Financial Officer and Senior Vice President of
Services Corporation and Vice President of Bank under the terms and conditions
set forth in this Agreement; and

 

WHEREAS, Executive desires to accept employment with Corporation, Bank and
Services Corporation under the terms and conditions set forth in this Agreement.

 

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

 

1.                                       Employment.   Corporation, Bank and
Services Corporation hereby employ Executive and Executive hereby accepts
employment with Bank and Services Corporation, under the terms and conditions
set forth in this Agreement.

 

2.                                       Duties and Position of Executive. 
Executive shall perform and discharge well and faithfully such duties as an
executive officer of Services Corporation and Bank as may be assigned to
Executive from time to time by the Boards of Directors of Corporation, Bank
and/or Services Corporation.  Executive shall be employed as Chief Financial
Officer and Senior Vice President of Services Corporation and Vice President of
Bank, and shall hold such other titles as may be given to her from time to time
by the Boards of Directors of Corporation, Bank and/or Services Corporation.

 

3.                                       Engagement in Other Employment. 
Executive shall devote her full time, attention and energies to the business of
Corporation, Bank and

 

--------------------------------------------------------------------------------


 

Services Corporation during the Employment Period (as defined in Section 4(a) of
this Agreement); provided, however, that this Section 3 shall not be construed
as preventing Executive from (a) investing Executive’s personal assets in
enterprises that do not compete with Corporation, Bank and Services Corporation
or any of their subsidiaries or affiliates, (b) being involved in any charitable
or civic activity, or (c) being involved in any other activity with the prior
approval of the Boards of Directors of Corporation, Bank and Services
Corporation.  The Executive shall not engage in any business or commercial
activities, duties or pursuits which compete with the business or commercial
activities of Corporation, Bank, Services Corporation or any of their
subsidiaries or affiliates, nor may the Executive serve as a director or officer
or in any other capacity in a company which competes with Corporation, Bank,
Services Corporation or any of their subsidiaries or affiliates.

 

4.                                       Term of Agreement.

 

(a)                                  Employment Period.  This Agreement shall be
for a three (3) year period (the “Employment Period”) beginning on the Effective
Date as set forth in the Agreement and Plan of Reorganization between, among
others, Services Corporation and Corporation, and if not previously terminated
pursuant to the terms of this Agreement, the Employment Period shall end three
(3) years later.  If the Agreement and Plan of Reorganization between, among
others, Services Corporation and Corporation, is terminated pursuant to its
terms, the parties to this Agreement shall have no further obligations under
this Agreement and this Agreement shall be null and void.

 

(b)                                 Cause.  Notwithstanding the provisions of
Section 4(a) of this Agreement, this Agreement shall terminate automatically for
Cause (as defined herein) upon written notice from the Board of Directors of
Corporation to Executive.  As used in this Agreement, the term “Cause” shall
mean any of the following:

 

(i)

Executive’s conviction of or plea of guilty or nolo contendere to a felony, a
crime of falsehood or a crime involving moral turpitude, or the actual
incarceration of Executive;

 

 

(ii)

Executive’s failure to follow the good faith lawful instructions of the Board of
Directors of Corporation with respect to its operations, after notice from
Corporation, and a failure to cure such violation within twenty (20) days of
said notice;

 

 

(iii)

the willful failure by the Executive to substantially perform her duties
hereunder, other than a failure resulting from Executive’s incapacity because of
physical or mental illness, as provided in Section 4(d) of this Agreement, after
notice from the Corporation and a failure to cure such violation within twenty
(20) days of said notice;

 

--------------------------------------------------------------------------------


 

(iv)

Executive’s intentional violation of the provisions of this Agreement, after
notice from Corporation, and a failure to cure such violation within twenty (20)
days of said notice;

 

 

(v)

dishonesty or gross negligence of the Executive in the performance of her
duties;

 

 

(vi)

conduct on the part of the Executive which brings public discredit to 
Corporation as determined by a vote of two-thirds (2/3) of the Board of
Directors of Corporation;

 

 

(vii)

Executive’s breach of fiduciary duty involving personal profit;

 

 

(viii)

Executive’s violation of any law, rule or regulation governing banks or bank
officers or any final cease and desist order issued by a bank regulatory
authority;

 

 

(ix)

Executive’s unlawful discrimination, including harassment, against Corporation’s
employees, customers, business associates, contractors or visitors;

 

 

(x)

Executive’s theft or abuse of Corporation’s property or the property of
Corporation’s customers, employees, contractors, vendors or business associates;

 

 

(xi)

any final removal or prohibition order to which the Executive is subject, by a
federal banking agency pursuant to Section 8(e) of the Federal Deposit Insurance
Act;

 

 

(xii)

any act of fraud or misappropriation by Executive;

 

 

(xiii)

intentional misrepresentation of a material fact, or intentional omission of
information necessary to make the information supplied not materially
misleading, in an application or other information provided by the Executive to
Corporation or any representative of Corporation in connection with the
Executive’s employment with Corporation;

 

 

(xiv)

direction or recommendation of a state or federal bank regulatory authority to
remove the Executive from her position with Corporation, as identified herein;

 

 

(xv)

the willful engaging by the Executive in misconduct injurious to Corporation,
after notice from Corporation, and a failure to cure such conduct within twenty
(20) days of said notice; or

 

 

(xvi)

willful and serious violation(s) by Executive of the Bank’s “Core Values,” and a
failure to cure such violation(s) within twenty (20) days after notice by
Corporation; if the violation is so serious that an attempt to cure would be
fruitless, no notice need be given by the Corporation.

 

--------------------------------------------------------------------------------


 

(xvii)

the existence of any material conflict between the interests of Corporation and
the Executive that is not disclosed in writing by the Executive to Corporation,
Bank and Services Corporation and approved in writing by the Boards of Directors
of Corporation, Bank and Services Corporation and, after notice from
Corporation, a failure to cure such conflict within twenty (20) days of said
notice.

 

 

If this Agreement is terminated for Cause, all of Executive’s rights under this
Agreement shall cease as of the effective date of such termination and all of
Corporation, Bank, and Services Corporation’s compensation and employment
obligations under this Agreement shall terminate.

 

(c)                                  Notwithstanding the provisions of
Section 4(a) of this Agreement, all of Corporation, Bank and Services
Corporation’s obligations under this Agreement shall terminate automatically
upon Executive’s voluntary termination of employment.

 

(d)                                 Disability.  Notwithstanding the provisions
of Section 4(a) of this Agreement, if, as a result of physical or mental injury
or impairment, Executive is unable to perform all of the essential job functions
of her position on a full time basis, taking into account any reasonable
accommodation required by law, and without posing a direct threat to herself and
others, for a period up to one hundred eighty (180) days, all obligations of
Corporation, Bank and Services Corporation to pay Executive the compensation as
set forth in this Agreement are suspended.  Any paid time off, sick leave, or
short term disability pay Executive may be entitled to receive, pursuant to an
established disability plan or program of the Services Corporation, Bank and/or
Corporation, if any exists, shall be considered part of the compensation
Executive shall receive while disabled, and shall not be in addition to the
compensation received by Executive under this provision of the Agreement. 
Executive further agrees that should she remain unable to perform all of the
essential functions of her position on a full time basis, taking into account
any reasonable accommodation required by law, and without posing a direct threat
to herself or others, after one hundred eighty (180) days, the Services
Corporation, Bank and Corporation will suffer an undue hardship by continuing
Executive in her position.  Upon this event, all compensation and employment
obligations of the Services Corporation, Bank and Corporation under this
Agreement shall cease (except Executive’s rights under the Corporation’s then
existing short term and/or long term disability plans, if any), and this
Agreement shall terminate.

 

--------------------------------------------------------------------------------


 

(e)                                  Death.  Notwithstanding the provisions of
Section 4(a) of this Agreement, this Agreement shall terminate automatically
upon Executive’s death and Executive’s rights under this Agreement shall cease
as of the date of such termination.

 

5.                                       Employment Period Compensation.

 

(a)                                  Annual Base Salary.  For services performed
by Executive under this Agreement, Corporation shall pay Executive an Annual
Base Salary in the aggregate during the Employment Period at the rate of One
Hundred Twenty-Five Thousand Dollars ($125,000.00) per year, payable at the same
times as salaries are payable to other executive employees of Corporation. 
Corporation may, from time to time, increase Executive’s Annual Base Salary, and
any and all such increases shall be deemed to constitute amendments to this
Section 5(a) to reflect the increased amounts, effective as of the date
established for such increases by the Board of Directors of Corporation or any
committee of such Board in the resolutions authorizing such increases.

 

(b)                                 Bonus.  Executive will be eligible for
incentive compensation under the terms and conditions of an incentive
compensation plan upon which Corporation, Bank, Services Corporation and
Executive shall mutually agree.

 

(c)                                  Employee Benefit Plans.  During the term of
this Agreement, Executive shall be entitled to participate in and receive the
benefits of any Employee Benefit Plan currently in effect at Corporation, until
such time that the Board of Directors of Corporation authorizes a change in such
benefits.  Executive shall also be entitled to participate in any stock option,
pension and profit sharing plans that Corporation may have in effect, subject to
the terms and conditions of those plans.

 

(d)                                 Business Expenses.  During the term of this
Agreement, Executive shall be entitled to receive prompt reimbursement for all
reasonable expenses incurred by her, which expenses are properly accounted for,
in accordance with the policies and procedures established by the Board of
Directors of Corporation for its executive officers.

 

(e)                                  Automobile.  During the term of this
Agreement, Executive shall be provided with use of an automobile or reimbursed
for automobile expenses in accordance with the terms of the automobile program
in effect at Services Corporation at the time that this Agreement was executed.

 

6.                                       Rights in Event of Termination of
Employment.

 

(a)                                  If Corporation terminates Executive’s
employment under this Agreement without cause, then Executive shall receive her
Annual Base Salary for the remainder of the Employment Period under this
Agreement.  The Annual Base Salary will be paid to Executive in substantially
equal installments on regular paydays for Services Corporation.  The amounts
payable pursuant to this Section 6 shall constitute Executive’s sole and
exclusive remedy in the

 

--------------------------------------------------------------------------------


 

event of involuntary termination, without cause, of Executive’s employment by
Corporation.

 

(b)                                 In the event that Executive voluntarily
terminates her employment all of Executive’s rights under this Agreement shall
cease as of the effective date of termination and all of Corporation, Bank and
Services Corporation’s compensation and employment obligations under this
Agreement shall terminate.

 

7.                                       Restrictive Covenant.

 

(a)                                  Executive hereby acknowledges and
recognizes the highly competitive nature of the business of Corporation, Bank
and Services Corporation and, accordingly, agrees that, beginning on the date
first mentioned above and continuing until the second anniversary date of the
effective date of termination of Executive’s employment with Corporation, Bank
and Services Corporation, Executive shall not:

 

(i)                                     except for Corporation, Bank, Services
Corporation or their subsidiaries or affiliates, be engaged, directly or
indirectly, either for her own account or as agent, consultant, employee,
partner, officer, director, proprietor, investor (except as an investor owning
less than 5% of the stock of a publicly owned company) or otherwise of any
person, firm, corporation or enterprise engaged in (1) the equipment and/or
automobile leasing industries or (2) any other activity in which Services
Corporation or any of its subsidiaries or affiliates are engaged during the
Employment Period, in any county in which, at any time during the Employment
Period or on the date of termination of the Executive’s employment, a branch,
office or other facility of Services Corporation or any of its subsidiaries or
affiliates is located, or in any county contiguous to such a county, including
contiguous counties located outside of the Commonwealth of Pennsylvania (the
“Non-Competition Area”); or

 

(ii)                                  provide financial or other assistance to
any person, firm, corporation, or enterprise engaged in (1) the equipment and/or
automobile leasing industry or (2) any other activity in which Services
Corporation or any of its subsidiaries or affiliates are engaged during the
Employment Period in the Non-Competition Area; or

 

(iii)                               directly or indirectly contact, solicit or
induce any person, corporation or other entity who or which is a customer or
referral source of Corporation, Bank, Services Corporation or any of their
subsidiaries or affiliates, during the term of Executive’s employment or on the
date of termination of Executive’s employment to be a customer or referral
source of any person or entity other than Corporation, Bank, Services
Corporation or their subsidiaries or affiliates; or

 

(iv)                              directly or indirectly solicit, induce or
encourage any employee of Corporation, Bank, Services Corporation or any

 

--------------------------------------------------------------------------------


 

of their subsidiaries or affiliates, who is employed during the term of
Executive’s employment or on the date of termination of Executive’s employment,
to leave the employ of Corporation, Bank, Services Corporation or their
subsidiaries or affiliates, or to seek, obtain or accept employment with any
person or entity other than Corporation, Bank, Services Corporation or their
subsidiaries or affiliates.

 

(b)                                 It is expressly understood and agreed that,
although Executive, Corporation, Bank and Services Corporation consider the
restrictions contained in Section 7(a) reasonable for the purpose of preserving
for Corporation, Bank, Services Corporation and their subsidiaries or
affiliates, their good will and other proprietary rights, if a final judicial
determination is made, by a court or arbitration panel having jurisdiction, that
the time or territory or any other restriction contained in Section 7(a) is an
unreasonable or otherwise unenforceable restriction against Executive, the
provisions of Section 7(a) shall not be rendered void, but shall be deemed
amended to apply as to such maximum time and territory and to such other extent
as such court may judicially determine or indicate to be reasonable.

 

(c)                                  It is expressly understood and agreed that
in the event of a material breach of any provision in this Section 7, and in
addition to any other legal or equitable remedy the Corporation may have, the
Corporation shall be entitled to the entry of a preliminary and permanent
injunction (including, without limitation, specific performance by a court of
competent jurisdiction in Pennsylvania, or elsewhere) to restrain the violation
or breach thereof by Executive, and Executive submits to the jurisdiction of
such court in any such action.

 

(d)                                 It is expressly understood and agreed that
if the Executive’s employment is terminated under this Agreement, other than for
Cause (as defined herein), then the restrictions contained in this Section 7
shall only apply during the remainder of the Employment Period, while Executive
receives the payments identified in Section 6(a) of this Agreement.  If the
Executive’s employment is terminated after the Employment Period and this
Agreement have expired, other than for Cause (as defined herein), then the
restrictions contained in this Section 7 shall not apply to Executive.

 

8.                                       Unauthorized Disclosure.  During the
term of her employment hereunder, or at any later time, the Executive shall not,
without the written consent of the Board of Directors of Corporation or a person
authorized thereby, knowingly disclose to any person, other than an employee of
the Corporation or a person to whom disclosure is reasonably necessary or
appropriate in connection with the performance by the Executive of her duties as
an executive of Corporation, any material confidential information obtained by
her while in the employ of Corporation with respect to any of the services,
products, improvements, formulas, designs or styles, processes, customers,
customer lists, methods of business or any business practices of Corporation,
Bank, Services Corporation or their subsidiaries or affiliates, the disclosure
of which could be or will be damaging to Corporation, Bank, Services

 

--------------------------------------------------------------------------------


 

Corporation or their subsidiaries or affiliates; provided, however, that
confidential information shall not include any information known generally to
the public (other than as a result of unauthorized disclosure by the Executive
or any person with the assistance, consent or direction of the Executive) or any
information of a type not otherwise considered confidential by persons engaged
in the same business or a business similar to that conducted by Corporation,
Bank, Services Corporation or their subsidiaries or affiliates or any
information that must be disclosed as required by law.

 

9.               Work Made for Hire.  Any work performed by the Executive under
this Agreement should be considered a “Work Made for Hire” as that phrase is
defined by the U.S. patent laws and shall be owned by and for the express
benefit of Corporation, Bank, Services Corporation and their subsidiaries and
affiliates.  In the event it should be established that such work does not
qualify as a Work Made for Hire, the Executive agrees to and does hereby assign
to Corporation, Bank, Services Corporation and their affiliates and
subsidiaries, all of her rights, title, and/or interest in such work product,
including, but not limited to, all copyrights, patents, trademarks, and
proprietary rights.  Executive further agrees that any business that she
generates, produces or sells during her employment is the exclusive business of
Corporation, Bank and Services Corporation and Executive has no individual
rights to or ownership of such business.

 

10.         Return of Company Property and Documents.  The Executive agrees
that, at the time of termination of her employment, regardless of the reason for
termination, she will deliver to Corporation, Bank, Services Corporation and
their subsidiaries and affiliates, any and all company property, including, but
not limited to, automobiles, keys, security codes or passes, mobile telephones,
pagers, computers, devices, confidential information, records, data, notes,
reports, proposals, lists, correspondence, specifications, drawings, blueprints,
sketches, software programs, equipment, other documents or property, or
reproductions of any of the aforementioned items developed or obtained by the
Executive during the course of her employment.

 

11.         Change in Control.  If a Change in Control (as defined in
Section 11(b) of this Agreement) shall occur, then, Executive shall be entitled
to receive a lump sum amount equal to all monies that remain due to Executive
under this Agreement for the remainder of the Employment Period.  Said payment
shall be made to the Executive on the Change in Control Date; provided, however,
that in the event the payment described herein, when added to all other amounts
or benefits provided to or on behalf of the Executive in connection with her
termination of employment, would result in the imposition of an excise tax under
Code Section 4999, such payments shall be retroactively (if necessary) reduced
to the extent necessary to avoid such excise tax imposition.  Upon written
notice to Executive, together with calculations of Corporation’s independent
auditors, Executive shall remit to Corporation the amount of the reduction plus
such interest as may be necessary to avoid the imposition of such excise tax. 
Notwithstanding the foregoing or any other provision of this contract to the
contrary, if any portion of the amount herein payable to the Executive is
determined to be non-deductible pursuant to the regulations promulgated under
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”), the
Corporation shall be required only to pay to Executive the amount determined to
be deductible under Section 280G.

 

--------------------------------------------------------------------------------


 

(a)                                  As used in this Agreement, “Change in
Control” shall mean a change in control of Corporation (other than one occurring
by reason of an acquisition of the Corporation Bank by Executive) of a nature
that would be required to be reported in response to Item 6(e) of Schedule 14A
of Regulation 14A or any successor rule or regulation promulgated under the
Securities Exchange Act of 1934, as amended (the “1934 Act”); provided that,
without limiting the foregoing, a Change in Control shall be deemed to have
occurred if:

 

(i)                                     (A) the Corporation shall be merged or
consolidated, or (B) substantially all of the assets of Corporation shall be
sold, exchanged,  transferred or otherwise disposed of, and, as a result of such
merger, consolidation, sale, exchange or transfer, less than a majority of the
outstanding voting stock of the surviving, resulting, purchasing “person” is
owned, immediately after the transaction, by the holders of voting stock of the
Corporation before the transaction, unless (y) such merger, consolidation, sale,
exchange, purchase or transfer is approved in advance by seventy percent (70%)
or more of the members of the Board of Directors of Corporation who are not
interested in the transaction and (z) a majority of the members of the Board of
Directors of the legal entity resulting from, or existing after, any such
transaction, and of the Board of Directors of such entity’s parent corporation,
if any, are former members of the Board of Directors of Corporation, or

 

(ii)                                  any “person” or group of “persons”(as such
term is used in Sections 13(d) and 14(d) of the 1934 Act), other than
Corporation, Bank or any “person” who on the date hereof is a director or
officer of Corporation and/or Bank is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the 1934 Act or any successor rule or regulation
promulgated under the 1934 Act), directly or indirectly, of securities of
Corporation representing thirty (30%) percent or more of the combined voting
power of Corporation’s then outstanding securities, or

 

(iii)                               during any period of two (2) consecutive
years during the term of Executive’s employment under this Agreement,
individuals who at the beginning of such period constitute the Board of
Directors of Corporation cease for any reason to constitute at least a majority
thereof, unless the election of each director who was not a director at the
beginning of such period has been approved in advance by directors representing
at least two-thirds of the directors then in office who were directors at the
beginning of the period;

 

--------------------------------------------------------------------------------


 

provided, however, that no Change in Control shall be deemed to have occurred if
an agreement of merger, acquisition or consolidation is executed, but the
merger, acquisition or consolidation is never completed.

 

(b)                                 Executive shall not be required to mitigate
the amount of any payment provided for in this Section 11 by seeking other
employment or otherwise.

 

12.                                 Date of Change in Control.  For purposes of
this Agreement, the “Date of Change of Control” shall mean:

 

(a)                                  the first date on which a single person
and/or entity, or group of affiliated persons and/or entities, acquire the
beneficial ownership of thirty (30%) percent or more of the Corporation’s voting
securities; or

 

(b)                                 the date of the closing of an Agreement,
transferring all or substantially all of the Corporation’s assets; or

 

(c)                                  the date on which a merger, consolidation
or business combination is consummated, as applicable; or

 

(e)                                  the date on which individuals that formerly
constituted a majority of the Board of Directors of the Corporation under
Section 11(a)(iii) of this Agreement, cease to be a majority.

 

13.                                 Resignation as Director.  Executive agrees
that in the event that this Agreement or her employment under this Agreement is
terminated, Executive shall resign as a director of Corporation, Bank, Services
Corporation or any of their affiliates or subsidiaries, if she is then serving
as a director of any such entities.

 

14.                                 Office Location.  It is agreed that
Corporation may not require Executive to move her office more than twenty-five
(25) miles from the location of Services Corporation at the time that this
Agreement is executed, without Executive’s consent.  Any such requirement will
be deemed to be a breach of this Agreement.

 

15.                                 Notices.  For the purposes of this
Agreement, notices and all other communications provided for in this Agreement
shall be in writing and shall be deemed to have been duly given when delivered
or mailed by United States certified mail, return receipt requested, postage
prepaid, addressed as follows (or to such other addresses provided by a party to
the other parties in writing):

 

If to the Executive:

 

Ms. Carol Phillips

 

 

20 Oak Drive

 

 

Dallas, Pennsylvania 18612

 

--------------------------------------------------------------------------------


 

If to the Services Corporation:

 

President

 

 

Bank Capital Services Corporation

 

 

1853 Highway 315

 

 

Pittston, Pennsylvania 18640

 

 

 

If to the Bank:

 

Mr. Robert J. McCormack

 

 

President & CEO

 

 

Sun Bank

 

 

2-16 South Market Street

 

 

Selinsgrove, Pennsylvania 17870

 

 

 

If to the Corporation:

 

Mr. Robert J. McCormack

 

 

President & CEO

 

 

Sun Bancorp, Inc.

 

 

2-16 South Market Street

 

 

Selinsgrove, Pennsylvania 17870

 

 

16.                                 Waiver.  No provision of this Agreement may
be modified, waived or discharged unless such waiver, modification or discharge
is agreed to in writing and signed by Executive and an executive officer
specifically designated by the Boards of Directors of Corporation, Bank and
Services Corporation.  No waiver by either party, at any time, of any breach by
the other party of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.  Notwithstanding this Section 14, a promotion of Executive in
accordance with Section 2 of this Agreement shall not constitute a breach of
this Agreement or require an amendment in writing.

 

17.                                 Assignment.  This Agreement shall not be
assignable by any party, except by Corporation to any successor in interest to
its respective businesses.

 

18.                                 Entire Agreement.  This Agreement contains
the entire agreement of the parties relating to the employment of Executive and
supersedes any and all agreements, either oral or in writing, between the
parties with regard to the employment of Executive by Corporation.

 

19.                                 Successors; Binding Agreement.

 

(a)                                  Corporation, Bank and Services Corporation
will require any successor (whether direct or indirect, by purchase, merger,
consolidation, or otherwise) to all or substantially all of the businesses
and/or assets of Corporation, Bank and Services Corporation to expressly assume
and agree to perform this Agreement in the same manner and to the same extent
that Corporation, Bank and Services Corporation would be required to perform it
if no such succession had taken place.

 

--------------------------------------------------------------------------------


 

(b)                                 This Agreement shall inure to the benefit of
and be enforceable by Executive’s personal or legal representatives, executors,
administrators, heirs, distributees, devisees and legatees.  If Executive should
die following termination of Executive’s employment without Cause, and any
amounts would be payable to Executive under this Agreement if Executive had
continued to live, all such amounts shall be paid in accordance with the terms
of this Agreement to Executive’s devisee, legatee, or other designee, or, if
there is no such designee, to Executive’s estate.

 

20.                                 Arbitration.   Corporation, Bank, Services
Corporation and Executive recognize that in the event a dispute should arise
between them concerning the interpretation or implementation of this Agreement
(except for any enforcement sought with respect to Sections 7, 8, 9, or 10,
which may be litigated in court), lengthy and expensive litigation will not
afford a practical resolution of the issues within a reasonable period of time. 
Consequently, each party agrees that all disputes, disagreements and questions
of interpretation concerning this Agreement are to be submitted for resolution,
in Philadelphia, Pennsylvania, to the American Arbitration Association (the
“Association”) in accordance with the Association’s National Rules for the
Resolution of Employment Disputes or other applicable rules then in effect
(“Rules”).  Corporation or Executive may initiate an arbitration proceeding at
any time by giving notice to the other in accordance with the Rules. 
Corporation and Executive may, as a matter or right, mutually agree on the
appointment of a particular arbitrator from the Association’s pool.  The
arbitrator shall not be bound by the rules of evidence and procedure of the
courts of the Commonwealth of Pennsylvania, but shall be bound by the
substantive law applicable to this Agreement.  The decision of the arbitrator,
absent fraud, duress, incompetence or gross and obvious error of fact, shall be
final and binding upon the parties and shall be enforceable in courts of proper
jurisdiction.  Following written notice of a request for arbitration,
Corporation, Bank, Services Corporation and Executive shall be entitled to an
injunction restraining all further proceedings in any pending or subsequently
filed litigation concerning this Agreement, except as otherwise provided herein
or any enforcement sought with respect to Sections 7, 8, 9, or 10.

 

21.                                 Attorney’s Fees and Costs.  If any action at
law or in equity is necessary to enforce or interpret the terms of this
Agreement, each party shall bear her or its own attorney’s fees, costs, and
expenses incurred in connection with the litigation, unless mandated by statute.

 

22.                                 Validity.  The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement, which shall
remain in full force and effect.

 

23.                                 Applicable Law.  This Agreement shall be
governed by and construed in accordance with the domestic, internal laws of the
Commonwealth of Pennsylvania, without regard to its conflicts of laws
principles.

 

--------------------------------------------------------------------------------


 

24.                                 Headings.  The section headings of this
Agreement are for convenience only and shall not control or affect the meaning
or construction or limit the scope or intent of any of the provisions of this
Agreement.

 

[THIS SPACE WAS INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

ATTEST:

SUN BANCORP, INC.

 

 

/s/ Sandra J. Miller

 

/s/ Robert J. McCormack

 

 

Robert J. McCormack

 

President & CEO

 

 

 

 

ATTEST:

SUN BANK

 

 

 

 

/s/ Sandra J. Miller

 

/s/ Robert J. McCormack

 

 

Robert J. McCormack

 

President &CEO

 

 

ATTEST:

 

 

 

/s/ Carol Phillips

 

/s/ Gary Cook

 

 

BANK CAPITAL SERVICES CORPORATION

 

President

 

 

 

 

WITNESS:

EXECUTIVE

 

 

 

 

/s/ Thomas W. Bixler

 

/s/ Carol Phillips

 

 

Carol Phillips

 

--------------------------------------------------------------------------------